               Case 19-11743-JTD   Doc 842-2   Filed 08/23/21   Page 1 of 4




                                       Exhibit 2

                                   Overstated Claims




DOCS_DE:234616.3 65988/003
                                                     EXHIBIT 2

                                           Overstated Claims to Be Modified



                                                            Modified
                                                 Claim        Claim
                                   Claim
          Claimant Name/Address                 Amount       Amount           Reason for Modification
                                  Number
                                              and Priority     and
                                                             Priority
    1. Accent Marketing            558           $2,030.94 $2,224.75     Claim filed for “approx.”
                                                                                                                   Case 19-11743-JTD




       Gina Thibodeaux                         General     General       $2,030.94. Claim scheduled for
       4109 Williams Blvd                     Unsecured    Unsecured     $2,224.75.
       Kenner, LA 70065
    2. CMYK Printing &              15           Blank      $23,925.07   Attachments support a general
       Graphics, Inc.                          General      General      unsecured claim of $23,925.07.
                                                                                                                   Doc 842-2




       1947 Vanderhorn Drive                  Unsecured     Unsecured
       Memphis, TN 38134
    3. Crosby, Thomas H.           165         $53,281.27 $23,593.29     11 U.S.C. § 502(b)(6) limits a
       Tony Chen                               General    General        landlord’s rejection damages claim
       Candet Properties                      Unsecured   Unsecured      to “rent reserved . . . for the greater
       430 S. Garfield Avenue                                            of one year, or 15 percent, not to
                                                                                                                   Filed 08/23/21




       Suite 338                                                         exceed three years, of the
       Alhambra, CA 91801                                                remaining term.” Claim is for
                                                                         lease rejection damages in excess
                                                                         of limits under 502(b)(6). One
                                                                         year limit should be $23,593.29.
    4. Eichenauer Services Inc.    121           Blank      $1,546.35    Attachments support a general
                                                                                                                   Page 2 of 4




       2465 North 22nd Street                  General      General      unsecured claim of $1,546.35.
       Decatur, IL 62526                      Unsecured     Unsecured




DOCS_DE:234093.2 65988/003
                                                            Modified
                                               Claim         Claim
                                    Claim
          Claimant Name/Address               Amount        Amount           Reason for Modification
                                   Number
                                            and Priority      and
                                                            Priority
    5. Hanley, Edward B. and        639     $125,222.00    $51,816.00   11 U.S.C. § 502(b)(6) limits a
       Karen D., Trustees of the              General       General     landlord’s rejection damages claim
       Edward B. and Karen D.               Unsecured      Unsecured    to “rent reserved . . . for the greater
       Hanley Family Living                                             of one year, or 15 percent, not to
       Trust Dated 12/12/2000                                           exceed three years, of the
       and Ronald P. Beard                                              remaining term.” Claim is for
       Trustee, of the Ronald P.                                        lease rejection damages in excess
                                                                                                                  Case 19-11743-JTD




       Beard Trust dated                                                of limits under 502(b)(6). Annual
       2/23/1984                                                        rent of $51,816.00 is the larger of
       Edward B. and Karen D.                                           the two alternatives and the
       Hanley                                                           maximum allowable.
       106 Panorama
                                                                                                                  Doc 842-2




       Coto de Caza, CA 92679
    6. M.L. Coleman, LLC            506     $133,792.57 $102,725.00 11 U.S.C. § 502(b)(6) limits a
       John N. White                          General     General   landlord’s rejection damages claim
       Williams Barrett &                   Unsecured    Unsecured to “rent reserved . . . for the greater
       Wilkowski LLP, Attorneys                                     of one year, or 15 percent, not to
       at Law                                                       exceed three years, of the
                                                                                                                  Filed 08/23/21




       600 North Emerson                                            remaining term.” Claim is for
       Avenue                                                       lease rejection damages in excess
       Greenwood, IN 46142                                          of limits under 502(b)(6). Support
                                                                    provided indicates annual rent of
                                                                    $88,050, plus prepetition rent of
                                                                    $14,675.
                                                                                                                  Page 3 of 4




DOCS_DE:234093.2 65988/003
                                                            Modified
                                                Claim        Claim
                                     Claim
          Claimant Name/Address                Amount       Amount          Reason for Modification
                                    Number
                                             and Priority     and
                                                            Priority
    7. Northridge Corner, LLC, A     252      $893,000.00 $393,923.12 11 U.S.C. § 502(b)(6) limits a
       Delaware Limited Liability               General     General   landlord’s rejection damages claim
       Company                                Unsecured    Unsecured to “rent reserved . . . for the greater
       Law Office of Brad S.                                          of one year, or 15 percent, not to
       Sures                                                          exceed three years, of the
       10803 Gloria Avenue                                            remaining term.” Claim is for
       Granada Hills, CA 91344                                        lease rejection damages in excess
                                                                                                               Case 19-11743-JTD




                                                                      of limits under 502(b)(6). Claim
                                                                      should be limited to annual base
                                                                      rent of $363,629, plus pre-petition
                                                                      balance due of $30,294.12.
    8. Segura Investors VIII, LLC    1113     $211,125.10 $169,232.76 11 U.S.C. § 502(b)(6) limits a
                                                                                                               Doc 842-2




       and Segura Investors IX,                 General     General   landlord’s rejection damages claim
       LLC                                    Unsecured    Unsecured to “rent reserved . . . for the greater
       Dennis Gura                                                    of one year, or 15 percent, not to
       1112 Montana Avenue,                                           exceed three years, of the
       Suite 722                                                      remaining term.” Claim is for
       Santa Monica, CA 90403                                         lease rejection damages in excess
                                                                                                               Filed 08/23/21




                                                                      of limits under 502(b)(6). Claim is
                                                                      for more than one year’s rent. In
                                                                      addition, claim includes prepetition
                                                                      rent; per Debtors’ records, cure
                                                                      amount of $9,225 was paid.
    9. Ultagreen, LLC                1041         Blank    $15,566.87 Claim total filed is left blank;
                                                                                                               Page 4 of 4




       Irrigation                               General     General   attached invoices support a claim
       P O Box 857                            Unsecured    Unsecured for $15,566.87.
       Janesville, WI 53547-0857




DOCS_DE:234093.2 65988/003
